DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-22 in the reply filed on 5/10/2021 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/992,178 and 61/026,517, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional applications listed do not provide description of ECG .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12-13, and 29-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tran (U.S. Patent No. 10,610,111,) hereinafter referred to as Tran.
Regarding claim 1, Tran teaches a wrist-wearable device configured to be worn by a user (referred to by Tran as the patient, element 30), the wrist-wearable device (col. 12, lines 35-end) comprising: 
a detection circuit configured to detect an electrocardiogram (ECG) of a user (col. 12, line 39); 

a heart rate sensor configured to detect a heart rate of the user (col. 77, lines 45-46 for a piezoelectric transducer, and this may be performed by either the pulse oximeter or ECG as noted in col. 1, lines 45, and 55-56, col. 13, lines 11-23, etc.); 
a display (Fig. 6A, element 1382, col. 51, lines 35-39) configured to visually output a first signal indicating the oxygen saturation level (col. 50, lines 49-end and col. 6, lines 58-59 and col. 13, line 40) and a second signal indicating the heart rate (as cited for oxygen saturation and col. 40, lines 1-5, etc. all of the monitored physiological data is explicitly used with the display and optional software applications); 
a housing configured to connect to a wrist band (Fig. 6A, col. 48, lines 25-37); and 
a transceiver configured to transmit a third signal to an external device, the third signal indicating a condition of the user (col. 4, lines 55-end and col. 5, lines 1-9); 
an accelerometer configured to detect an acceleration of the wrist-wearable device (col. 39, lines 32-37); and 
a location service circuit configured to identify a location of the wrist-wearable device (col. 3, lines 26-29, col. 6, lines 10-12, etc.).
Regarding claim 12, the claim is directed to substantially the same subject matter as claim 1 and is rejected under substantially the same potions of Tran.
Regarding claim 13, Tran teaches the wrist-wearable device of claim 12.
Tran further teaches the signal being a first signal, the wrist-wearable device further comprising: 

a location service circuit configured to identify a location of the wrist-wearable device (col. 6, lines 9-13 and col. 39, lines 51-56); and 
a transmitter configured to transmit a second signal indicating the oxygen saturation level, the heart rate, the acceleration of the wrist-wearable device, and the location of the wrist- wearable device (col. 4, lines 55-end and col. 5, lines 1-9, col. 12, lines 35-end).
Regarding claim 29, Tran teaches the wrist-wearable device of claim 1.
Tran further teaches wherein the location service circuit comprises a Global Positioning System (GPS) device configured to receive GPS signals from a GPS network and to identify the location of the wrist-wearable device based on the GPS signals (col. 12, lines 63-end).
Regarding claim 30, Tran teaches the wrist-wearable device of claim 1.
Tran further teaches wherein the condition of the user indicated by the third signal comprises the ECG, the oxygen saturation level, the heart rate, the acceleration of the wrist-wearable device, and the location of the wrist-wearable device (col. 12, lines 35-end, col. 13, lines 1-10).
Regarding claim 31, Tran teaches the wrist-wearable device of claim 1.
Tran further teaches wherein the external device comprises a computer or a mobile phone (col. 1, lines 55-60, col. 10, lines 1-6, col. 121, lines 54-end).
Regarding claim 32, Tran teaches the wrist-wearable device of claim 1.

determining, based on the ECG, that the user is experiencing an arrhythmia (col. 101, lines 55-57), and wherein the transceiver is further configured to transmit a fourth signal indicating that the user is experiencing the arrhythmia (col. 42, lines 28-42) and the location of the wrist-wearable device at the time of the arrhythmia (col. 39, lines 51-56).
Regarding claim 33, Tran teaches the wrist-wearable device of claim 32.
Tran further teaches wherein the arrhythmia is atrial fibrillation (col. 101, lines 65-end and col. 102, lines 1-9).
Regarding claim 34, Tran teaches the wrist-wearable device of claim 1.
Tran further teaches wherein the wrist-wearable device is a watch (Fig. 6A).
Regarding claim 35, Tran teaches a system comprising: the wrist-wearable device of claim 1 (see rejection of claim 1); and the external device (col. 1, lines 51-60 e.g.).
Regarding claim 36-37 and 40, the claims are directed to substantially the same subject matter as claims 13, 29, and 34, and are rejected under substantially the same sections of Tran.
Regarding claim 38, Tran teaches the wrist-wearable device of claim 36.
Tran teaches further comprising: a processor configured to: 

Regarding claim 39, Tran teaches the wrist-wearable device of claim 12.
Tran further teaches further comprising: memory storing data indicative of the ECG (col. 39, lines 17-23, e.g.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. Patent No. 10,610,111,) hereinafter referred to as Tran; in view of Johnson et al. (U.S. Patent Application Publication No. 2016/0128626,) hereinafter referred to as Johnson.
Regarding claim 5, Tran teaches the wrist-wearable device of claim 1.
Tran does not teach output device configured to output a fourth signal that guides a rescuer in performing cardiopulmonary resuscitation (CPR) on a patient.
Attention is brought to the Johnson reference, which teaches a wrist-wearable monitoring device and system including sensors that monitor a user (referred to as rescuer in Johnson) wearing the device (¶[0017], comprising: an output device configured to output a fourth signal that guides the user in performing cardiopulmonary resuscitation (CPR) (feedback ¶[0070], ¶[0079]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrist-wearable device of Tran to include a CPR coaching system, as taught by Johnson, because it improves CPR performed by the wearer, including implementations on consumer wearables such as fitness bands (Johnson, ¶[0107]).
Regarding claim 6, Tran, as modified by Johnson, teaches the wrist-wearable device of claim 5.
Johnson further teaches wherein the fourth signal is a timed auditory or visual signal associated with administering chest compressions to the patient (¶[0094]).
Regarding claims 19-20, the claims are directed to substantially the same subject matter as claims 5-6 and are rejected under substantially the same sections of Tran and Johnson.
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. Patent No. 10,610,111,) hereinafter referred to as Tran; further in view of Centen et al. (U.S. Patent Application Publication No. 2008/0171311,) hereinafter referred to as Centen.
Regarding claims 8 and 15, Tran teaches the wrist-wearable device of claims 1 and 12.
Tran further teaches a processor; and memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
determining that the acceleration is indicative of a fall (col. 47, lines 37-54 one example, also col. 76, lines 1-7).
Tran does not teach communicating a signal indicating the location of a nearby defibrillator.
Attention is brought to the Centen reference, which teaches a wrist-wearable system for use during resuscitation, including determining a location of a defibrillator (¶[0132] base unit comprising defibrillator) within a distance of the location of the wrist-wearable device (¶[0129] within communication distance), and wherein the transceiver is further configured to transmit a fourth signal indicating the location of the defibrillator (¶[0130] base unit location).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the wrist-worn monitor of Tran to include a communication with a nearby defibrillator in case of emergency, because it improves outcomes in out-of-hospital cardiac events, which can comprise the difference between survival and death for a significant at-risk population (Centen ¶¶[0003-0012]).


Conclusion

U.S. Patent Application Publication No. 2014/0221849 to Farringdon et al. teaches a wearable for detecting syncope, arrhythmias, etc. of a user including location services.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/           Examiner, Art Unit 3792  

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792